Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/17/2021, with respect to amended claim 2 (and therefore dependent claims 11-18) have been fully considered and are persuasive.  
Claims 1, and 3-10 are being canceled by applicant. 

Reasons for Allowance
Claims 2, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Regarding amended independent claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant a semiconductor device, comprising: inter alia,  a second adhesive layer spaced from the die pad and the first adhesive layer  in plan view; a second chip arranged on the second adhesive layer and also spaced from the die pad, the first adhesive layer, and  the first chip in plan view; and a sealing body sealing the first chip and the second chip such that a part of the die pad and a part of the second adhesive layer are exposed  from the sealing body, wherein a die pad support lead  connected with the die pad is arranged between the die pad and the second chip in plan view (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 2. 
Claims 11-18 are allowed as those inherit the allowable subject matter from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shin et al. (KR application no. 2005-0071904; hereinafter Shin) discloses a method for manufacturing the semiconductor device but it fails to teach “forming a cavity in the substrate; filling the cavity with a filler material" and “after forming the subassembly, removing the filler material” as recited in claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 29, 2021